Case 21-55286-sms       Doc 10    Filed 07/20/21 Entered 07/20/21 10:22:26           Desc Main
                                  Document     Page 1 of 6



                  IN THE UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

     IN RE:                                         * CASE NO.: 21-55286-sms
     Kimberly Anne Logan,                           *
     AKA Kimberly A Green; AKA                      *
     Kimberly Ann Logan,                            *
                                                    * CHAPTER: 7
                                                    *
                                                    *
             Debtor                                 *
     Kimberly Anne Logan,                           *
     AKA Kimberly A Green; AKA                      *
     Kimberly Ann Logan,                            *
                                                    *
                                                    *
                 MOVANT,                            *
                            VS.                     *
     Breckenridge Property Owners                   *      Civil Action File No.
     Association Inc.                               *          2018M04257
               RESPONDENT.                          *

                          MOTION TO AVOID JUDICIAL LIEN

       COMES NOW, Debtor, Kimberly Anne Logan, and through counsel moves for an order

avoiding a lien held by Respondent pursuant to 11 U.S.C. Section 522(f) and alleges the

following:

                                               1.

       Respondent obtained a judgment against the Debtor on or about 2018 in the Magistrate

Court of Richmond County - Georgia, and the amount of that judgment lien on the petition date

was $1,087.00.

                                               2.

       Pursuant to 11 U.S.C. Section 522 and O.C.G.A. 44-13-100, Debtor properly claimed as

exempt on Schedule C, including all allowed amendments to schedule C, the following property:
              Case 21-55286-sms                      Doc 10          Filed 07/20/21 Entered 07/20/21 10:22:26                                Desc Main
                                                                     Document     Page 2 of 6
 Fill in this information to identify your case:

 Debtor 1                Kimberly Anne Logan
                         First Name                         Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number           21-55286-sms
 (if known)
                                                                                                                                           Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                      4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.             11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      2011 Toyota Corolla 71000 miles                                                                                            O.C.G.A. § 44-13-100(a)(3)
      Line from Schedule A/B: 3.1
                                                                      $6,300.00                                   $5,000.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      2011 Toyota Corolla 71000 miles                                                                                            O.C.G.A. § 44-13-100(a)(6)
      Line from Schedule A/B: 3.1
                                                                      $6,300.00                                   $1,300.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      2014 Nissan Versa 79000 miles                                                                                              O.C.G.A. § 44-13-100(a)(6)
      Line from Schedule A/B: 3.2
                                                                      $4,600.00                                   $4,600.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      2 Br, Lr, Dr, W/D, and General                                                                                             O.C.G.A. § 44-13-100(a)(4)
      Kitchenware
                                                                      $2,000.00                                   $2,000.00
      Line from Schedule A/B: 6.1                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit

      2 TV's, Tablet, and 1 Cell phone                                                                                           O.C.G.A. § 44-13-100(a)(4)
      Line from Schedule A/B: 7.1
                                                                          $150.00                                   $150.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 21-55286-sms                        Doc 10          Filed 07/20/21 Entered 07/20/21 10:22:26                                 Desc Main
                                                                     Document     Page 3 of 6
 Debtor 1    Kimberly Anne Logan                                                                         Case number (if known)     21-55286-sms
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Clothes and Shoes                                                                                                            O.C.G.A. § 44-13-100(a)(4)
     Line from Schedule A/B: 11.1
                                                                         $400.00                                  $400.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Costume Jewelry                                                                                                              O.C.G.A. § 44-13-100(a)(5)
     Line from Schedule A/B: 12.1
                                                                          $25.00                                   $25.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     C-pap Machine                                                                                                                O.C.G.A. § 44-13-100(a)(10)
     Line from Schedule A/B: 14.1
                                                                         $100.00                                  $100.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                                                                         O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 16.1
                                                                            $0.00                                    $0.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Wells Fargo                                                                                                        O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 17.1
                                                                         $144.00                                  $144.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Globe Life- Term Life Insurance                                                                                              O.C.G.A. § 44-13-100(a)(8)
     Beneficiary: Children
                                                                            $0.00                                    $0.00
     Line from Schedule A/B: 31.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     Class Action suit for roundup                                                                                                O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 33.1
                                                                      Unknown                                        $0.00
                                                                                                                                  Debtor reserves the right to
                                                                                          100% of fair market value, up to       amend and exempt
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Case 21-55286-sms           Doc 10   Filed 07/20/21 Entered 07/20/21 10:22:26          Desc Main
                                     Document     Page 4 of 6



                                                3.

         The value of each claimed exemption in the above property, as shown on Schedule C, is

equal to or greater than the market value of that property, as accurately reflected on Schedules A

and B,

                                                4.

         Debtor also owns 2011 Toyota Corolla automobile, which has a value of $6,300.00 and is

subject to a purchase money lien of $0.00, leaving $6,300.00 in equity, an amount equal to or less

than the claimed exemption. Debtor is not attempting to avoid Respondent’s lien against the

vehicle because debtor asserts that, under Georgia Law, Respondent’s F.I.F.A. does not attach to

the vehicle – an issue which properly will be decided through the claims allowance process.

                                                5.

         Debtor also owns 2014 Nissan Versa automobile, which has a value of $4,600.00 and is

subject to a purchase money lien of $0.00, leaving $4,600.00 in equity, an amount equal to or less

than the claimed exemption. Debtor is not attempting to avoid Respondent’s lien against the

vehicle because debtor asserts that, under Georgia Law, Respondent’s F.I.F.A. does not attach to

the vehicle – an issue which properly will be decided through the claims allowance process.



         WHEREFORE, Debtor is entitled to entry of an Order avoiding Respondent’s lien against

the exempt property, as set forth above.

                                             Respectfully submitted
                                             CLARK & WASHINGTON, PC
                                             /s/
                                             Thomas Reichard, GA Bar No. 150822
                                             Attorneys for Debtor
         CLARK & WASHINGTON, PC
         3300 Northeast Expressway
         Building 3
         Atlanta, GA 30341
         (404) 522-2222
         Fax(770)220-0685
Case 21-55286-sms         Doc 10   Filed 07/20/21 Entered 07/20/21 10:22:26             Desc Main
                                   Document     Page 5 of 6



                 IN THE UNITED STATES BANKRUPTCY COURT
             NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

     IN RE:                                          * CASE NO.: 21-55286-sms
     Kimberly Anne Logan,                            *
     AKA Kimberly A Green; AKA                       *
     Kimberly Ann Logan,                             *
                                                     * CHAPTER: 7
                                                     *
                                                     *
            Debtor                                   *
     Kimberly Anne Logan,               *
     AKA Kimberly A Green; AKA Kimberly *
     Ann Logan,                         *
                                        *
                                        *
               MOVANT,                  *
                            VS.         *
     Breckenridge Property Owners       *                     Civil Action File No.
     Association Inc.                   *                         2018M04257
          RESPONDENT.                   *

         NOTICE OF REQUIREMENT OF RESPONSE TO MOTION TO
 AVOID JUDICIAL LIEN ON EXEMPT PROPERTY AND OF TIME TO FILE SAME

       NOTICE IS HEREBY GIVEN that a Motion to avoid a judicial lien on exempt property
                                                                              7/20/2021
pursuant to 11 U.S.C. Section 522 has been filed in the above-styled case on _______________.
       NOTICE IS FURTHER GIVEN that, pursuant to BLR 6008-1(b) NDGA, the Respondent
must file a response to the Motion within 21 days after service, exclusive of the day of service,
and serve a copy of same on Movants. In the event no response is timely filed and served, then
the Bankruptcy Court may enter an order granting the relief sought.
                                                     Respectfully submitted
                                                     CLARK & WASHINGTON, LLC

                                                     /s/
                                                     Thomas Reichard, GA Bar No. 150822
       CLARK & WASHINGTON, PC
       3300 Northeast Expressway
       Building 3
       Atlanta, GA 30341
       (404) 522-2222
       Fax(770)220-0685
Case 21-55286-sms         Doc 10    Filed 07/20/21 Entered 07/20/21 10:22:26          Desc Main
                                    Document     Page 6 of 6



                 IN THE UNITED STATES BANKRUPTCY COURT
             NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 IN RE:                                            * CASE NO.: 21-55286-sms
 Kimberly Anne Logan,                              *
 AKA Kimberly A Green; AKA Kimberly                *
 Ann Logan,                                        *
                                                   * CHAPTER: 7
                                                   *
                                                   *
       Debtor                                      *


                                   CERTIFICATE OF SERVICE
       I certify that I have this date served the following parties with a copy of the within
"Notice Of Requirement Of Response To Motion To Avoid Judicial Lien On Exempt Property
And Of Time To File Same" and "Motion To Avoid Judicial Lien" by placing true copies of
same in the United States Mail with adequate postage affixed to insure delivery, addressed to:
 S. Gregory Hays- Chapter 7 Trustee               Kimberly Logan
 2964 Peachtree Road                              1525 Laurel Crossing Pkwy
 Suite 555                                        Apt 1311
 Atlanta, GA 30305-2153                           Buford, GA 30519-6592

 Breckenridge Property Owners
 Association Inc.
 Reg. Agent: McLeod & Murdock,
 Attorneys at Law
 4420 Evans to Locks Road
 Evans, GA 30809

                                                    Dated: 7/20/2021

                                                    /s/
                                                    Thomas Reichard, GA Bar No. 150822
                                                    Attorneys for Debtor

       CLARK & WASHINGTON, PC
       3300 Northeast Expressway
       Building 3
       Atlanta, GA 30341
       (404) 522-2222
       Fax(770)220-0685
